DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6240583 issued to Brooke.

Regarding claim 1,
	Brooke discloses a structure (Brooke: FIG. 3A (170)) configured to be detachably attached to a bed apparatus (Abstract: “An ambulatory assist apparatus is configured to be mounted to a frame of a bed.”) comprising a holder (Brooke: FIG. 3A (326)) and a first frame (Brooke: FIG. 3A (310)) that comprises a portion extending in a first direction, (Brooke: FIG. 3B (316, 324) extends in a first direction (going to the left)) the structure comprising: a first portion of a columnar shape extending in a second direction that intersects the first direction; (Brooke: FIG. 3A (172) see how the first portion is of a cylindrical shape and extends in a first direction (upwards) intersecting with the first direction) and a second portion (Brooke: FIG. 3A (174)) continuous to the first portion and comprising a portion extending in a third direction that intersects the second direction, (Brooke: FIG. 3B (174) extends in a third direction (going into the page)) wherein the first portion is insertable in the holder so that the holder is configured to hold the structure, (Brooke: FIG. 3A shows (172) inserted into holder (326) see also col. 6 lines 8-13 “First end 172 of ambulatory assist arm 170 is mounted in socket 326 and a set screw 328 can be moved to a locking position fixing ambulatory assist arm 170 relative to bracket 310, intermediate frame 14, and sleeping surface 24.”) and wherein when the structure is attached to the bed apparatus, (Brooke: FIG. 1 shows structure (170) attached to a bed apparatus see also col. 6 lines 38-42 “In addition, lower flanges 316, 318 straddle bar 34 connecting intermediate frame 14 to seat section 28 and hooks 320, 322 hook around intermediate frame 14 as shown best in FIG. 3b.”) an angle between the first direction and the third direction is variable. (Brooke: col. 6 lines 12-14 “Set screw 328 can be loosened and moved to a releasing position allowing ambulatory assist arm 170 to rotate in socket 326.” Refer also to FIG. 1 which shows (170) rotating within the holder which allows the angle between the first and third direction to vary with the rotation of the structure (170))

Regarding claim 2,
	Brooke discloses the structure according to claim 1, further comprising a lower leg section, (Brooke: FIG. 1 (32) see also col. 3 lines 7-9) wherein when the structure is attached to the bed apparatus, the holder is below the lower leg section. (Brooke: FIG. 1 clearly shows the holder below the lower leg section as well as FIG. 3B when it attaches to (34) or (14) which is below the deck.)

Regarding claim 3,
	Brooke discloses the structure according to claim 2, wherein the bed apparatus comprises a length direction and a width direction, and a length of the bed apparatus in the length direction is larger than a length of the bed apparatus in the width direction, (Brooke: FIG. 1 (10) clearly shows a bed apparatus with a length and width direction) and wherein when the structure is attached to the bed apparatus, a position of the holder in the width direction is outside of the lower leg section in the width direction. (Brooke: FIG. 3B the holder (326) is outside the length and width direction of the deck and frame)

Regarding claim 4,
	Brooke discloses the structure according to claim 1, wherein the first frame comprises an extension extending in the first direction, and wherein when the structure is attached to the bed apparatus, the holder is secured to the extension.

Regarding claim 5,
	Brooke discloses the structure according to claim 1, wherein the second portion comprises a grip. (Brooke: FIG. 3A (174) may be interpreted as a grip to grab the structure/rail)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of U.S. Publication No. 20190374418 issued to Lam.

Regarding claim 6,
	Brooke discloses the structure according to claim 1.
	Brooke does not appear to disclose wherein the structure comprises a hole formed in a lower portion of the second portion.
	However, Lam discloses wherein the structure comprises a hole formed in a lower portion of the second portion. (Lam: FIG. 5 (16, 18, 10) together form a hole in a lower portion of the second portion the first portion being (20))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the structure of Brooke as taught by Lam so that a hole is formed in the second lower portion in order to permit multiple hand positions for a patient to grab on to in which one of ordinary skill in the art would have recognized as a predictable result.
	In addition, minor differences, such as changing a shape or adding a hole, between the prior art and a claimed device may be a matter of design choice absent evidence to the contrary. See In re Rice, 341 F.2d 309, 314 (CCPA1965).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673